Order entered November 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00653-CV

                            DEBORAH HUMPHREY, Appellant

                                              V.

                DAVID YANCEY AND NATIONWIDE SLATE, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07257

                                          ORDER
       We GRANT appellee David Yancey’s November 4, 2015 unopposed second motion for

extension of time to file brief and ORDER the brief be filed no later than November 19, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE